Citation Nr: 9915017	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thumb, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh, Muscle Group XV, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which continued the 10 percent 
evaluations assigned the veteran's residuals of shell 
fragment wounds of the right thumb and right thigh.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Residuals of the veteran's shell fragment wound of the 
right thumb include a mild loss of strength and diminished 
grip in the right hand, but do not cause unfavorable 
ankylosis or pain on motion. 

3.  Residuals of the veteran's shell fragment wound to the 
right thigh involving Muscle Group XV, include scars, 
limitation of motion and pain on motion, butdo not cause 
moderately severe disability, compensable limitation of 
motion, or additional functional loss due to pain on use. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right thumb 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.59, 4.71a, Diagnostic 
Code 5224 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right thigh, 
Muscle Group XV, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.59, 
4.73, Diagnostic Code 5315 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

Service medical records show that on June 5, 1953 the veteran 
sustained multiple penetrating shell fragments wounds of the 
hands, right forearm and right thigh.  There was no artery or 
nerve imvolvement.  The wounds were debrided and irrigated, 
following which the veteran complained of numbness of the 
right arm from the elbow down.  On June 10, 1953 it was 
indicated that the right thumb was not properly debrided.  It 
was redebrided and two small bone fragments were removed.  An 
entry dated June 26 noted the the wound of the thumb was 
healed, but that movement of the thumb was still restricted, 
although improving.  A July 11, 1953 entry indicated that the 
veteran desired a return to active duty and he was returned 
to duty.  TheApril 1954 report of the examintion performed in 
connection with the veteran's separation from service noted 
only the presence of scars of both hands and right groin.

A VA examination performed in June 1954 indicated that the 
veteran had complaints which included a stiff right thumb 
which he was unable to bend into the palm and some pains over 
the dorsum of the hand.  He also reported that his right leg 
ached daily from the hip to the knee which was worse with 
use.  Examination disclosed that flexion of the distal 
phalanx of the right thumb was almost nil.  There was 10 
degrees of flexion of the thumb, but the action was described 
as weak. The other fingers of the right hand had a normal 
range of motion and strength.  Examination of the right thigh 
dislosed the muscles (extensors and flexors) were slightly 
weaker and more flabby than on the left.  There was a normal 
range of motion and the function was excellent.  

Based on service medical records and the report of the VA 
examination performed following service, a rating decision 
dated in July 1954 granted service connection for a shell 
fragment wound of the right thumb, flexion of the distal 
phalange almost nil and for shell fragment wounds of the 
right thigh involving Musle Group XV.  That rating decision 
assigned a 10 percent evaluation for each disability, and 
those evaluations have remained in effect since then.

With respect to the current appeal, the Board finds that the 
veteran's claims are plausible and capable of substantiation 
and are therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); Procelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  The Board also is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
required under 38 C.F.R. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

II.  Shell Fragment Wound Right Thumb

The veteran contends that the evaluation assigned his 
service-connected shell fragment wound to the right thumb 
does not reflect adequately the severity of his right thumb 
symptomatology.  He asserts that the evaluation should be 
increased based on pain.The veteran appealed an April 1998 
rating decision which continued the 10 percent evaluation 
pursuant to Diagnostic Code 5224.  Under this Diagnostic 
Code, a 10 percent evaluation is warranted for favorable 
ankylosis of the major or minor thumb, and a 20 percent 
evaluation is warranted for unfavorable ankylosis of the 
major or minor thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5224.

The Board finds that the clinical findings of record do not 
reveal a right thumb disability that warrants an evaluation 
in excess of the currently assigned 10 percent.  During a 
January 1998 VA examination, the veteran complained of daily 
hand pain aggravated by cold exposure and excess use.  The 
examination showed: mild loss of strength in the right hand 
and an ability to do 10 repetitions of fist forming and of 
extension exercises with no objective evidence of pain, 
excessive fatigue, incordination or further loss of strenght.  
There was alao an ability to flex the right first distal 
phalanx to 20 degrees in relation to the right thumb, and an 
ability to pick up a dime, a paper clip and a screw using the 
thumb and index finger.  Therewas no scar tenderness or gross 
edema.  The diagnosis was severe diffuse degenerative 
arthritis.  

Based on the recent VA examination, as well as a review of 
service medical records and the VA examination performed 
shortly following service, the Board concludes that a higher 
evaluation for the veteran's right thumb disability is not 
warranted. There is no evidence that the veteran's right 
thumb disability is manifested by unfavorable ankylosis which 
would warrant a 20 percent evaluation under Diagnostic Code 
5224.  Further the examination demostrated significant 
dexterity remained in the right hand as well as only a slight 
loss of strength of the hand even with repetative motion.  

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's right thumb disability on 
the basis of functional loss due to objective evidence of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202, 204-06 (1995).  However, the January 1998 VA 
examination report notes no objective evidence of pain on 
motion, and no excessive fatigability, incoordination, or 
impaired ability to execute skilled movements smoothly such 
that would warrant an evaluation in excess of that currently 
assigned.

III.  Shell Fragment Wound, Right Thigh, Muscle Group XV

The veteran contends that the evaluation assigned his 
service-connected shell fragment wound of the right thigh 
does not adequately reflect the severity of his 
symptomatology.  He asserts that the evaluation should be 
increased based on constant pain of the right buttock 
aggravated by sitting or lying.The veteran appealed an April 
1998 rating decision which continued the 10 percent 
evaluation pursuant to Diagnostic Code 5315.  Under this 
Diagnostic Code a 10 percent evaluation is warranted for 
moderate disability of Muscle Group XV.  A 20 percent 
evaluation is warranted for moderately severe disability, 
while a 30 percent evaluation is warranted for severe 
disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5315.  

A moderate disability of the muscles is characterized by a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high-velocity missile, 
residuals of debridement, or prolonged infection.  Service 
department records or other evidence would reflect in-service 
treatment for the wound, consistent complaints of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings would include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

A moderately severe muscle disability is characterized by a 
through and through or deep penetrating wound by small high-
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service medical records would 
reflect hospitalization for a prolonged period, loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of an inability to keep up with work 
requirements.  Objective findings would include entrance and, 
if present, exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side; and tests of strength 
and endurance compared with sound side would demonstrate 
positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).

In the present case, the Board finds that the evidence does 
not provide any basis for an evaluation in excess of the 
currently assigned 10 percent for residuals of a shell 
fragment would of the right thigh.  The clinical evidence 
shows this disability to be no more than moderate.  

Following the initial wound, the veteran required debridement 
of the right thigh wounds and no futher treatment for the 
right thigh is reported.  Service medical records do not show 
shattering bone fracture of the femur, extensive debridement 
or prolonged infection and sloughing of soft parts, or 
intermuscular binding and cicatrization.  They also do not 
show that the veteran was unable to keep up with work 
requirements after he was wounded.

In addition, during the January 1998 VA examination the 
veteran's right thigh disability was shown to be manifested 
by: a 7 cm. non-tender, non-keloid scar in the right inguinal 
fold region; no objective evidence of tenderness in the area 
of the shell fragment wound; x-ray evidence of a 7 mm. by 20 
mm. metallic foreign body in the soft tissue inferior to the 
right femoral head and in the soft tissue anterior and medial 
to the mid shaft of the femur; and 2/5 muscle strength in 
both legs bilaterally.  There were no findings of loss of 
power, weakness, lowered threshold of fatigue, impairment in 
coordination or uncertainty of movement.  Therefore, the 
disability cannot be characterized as moderately severe under 
Diagnostic Code 5315 give the description of the initial 
wound or base on the recent VA examination.. 

A higher evaluation also is not warranted under Diagnostic 
Code 5251 or 5252, 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca, 
8 Vet. App. at 205.  The January 1998 VA examiner noted that 
the veteran had flexion to 110 degrees active, to 120 degrees 
passive and to 110 degrees post exercise.  These findings 
confirm noncompensable limitation of motion under Diagnostic 
Codes 5251 and 5252.  The examiner also confirmed pain and 
facial grimacing with exercise.  However, there is no 
evidence that that pain causes additional functional loss due 
to pain sufficient to warrant an evaluation in excess of the 
currently assigned 10 percent evaluation. The veteran's 
limitation of motion is noncompensable, and the VA examiner 
specifically found that the veteran had no further loss in 
range of motion due to exercise.  In addition, he noted that 
there was no fatigability or incoordination.  

III.  Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for evaluations in 
excess of 10 percent for residuals of shell fragment wounds 
to the right thumb and right thigh.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49, 55-56 
(1190).

The Board has also considered whether extra-schedular 
evaluations pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) are warranted.  In the instant case, however, 
there has been no assertion or showing that the disabilities 
under consideration have caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the right thumb is denied.

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the right thigh, Muscle Group XV, is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

